PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/957,884
Filing Date: 3 Dec 2015
Appellant(s): Michos et al.



__________________
James D. Withers
For Appellant


EXAMINER’S ANSWER






This is in response to the appeal brief filed on 02/25/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06/24/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claims 1, 4-7, 9-12, 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kessell (US 2005/0069706) in view of Weimer et al. (US 2007/0280895) or Nishikata et al. (US 2003/0035883), Shinbach et al. (US 2012/0100373) and Mansouri et al. (US 2011/0280943) or Hojo et al. (US 2003/0118694).
Regarding claims 1, 6, 9-10, 7, 21 Kessell discloses particulate metal oxide (core of the present invention) having a coating layer comprising phosphate wherein the mean length of the primary particles is in the range from 50 to 90 nm, and the mean width of the primary particles is in the range from 5 to 20 nm. The particulate metal oxide according to the present invention may be in the form of a free-flowing powder (para 0039). The coating layer is preferably formed by precipitating the phosphate with a suitable cation, preferably metal, on to the surface of the metal oxide particles. Suitable metal cations include aluminum, zirconium and cerium (para 0016).
As Kessell discloses composite inorganic particles dispersed in liquid, it therefore would be obvious that it would intrinsically be dispersed throughout said liquid. The 
However, Kessell fails to disclose that metal oxide core is a silica core and a particle size distribution such that median particle size is less than about 50 microns and fails to disclose that the metal phosphate comprises magnesium phosphate or calcium phosphate or mixtures thereof.
Whereas, Weimer discloses particles have an ultrathin, conformal coating are made using atomic layer deposition methods.  The base particles include ceramic and metallic materials. The coated particles are useful as fillers for electronic packaging applications, for making ceramic or cermet parts, as supported catalysts, as well as other applications such as sunscreen and cosmetic products (abstract, para 0002). The core can be made of any material that can be provided as a particulate of the required primary size, regardless of geometry, and upon which the shell layer(s) can be formed. Preferred core materials include silica, titanium dioxide (para 0013). Alternatively, Nishikata discloses coated powders used for cosmetics (abstract). The coated powder comprising a powder having a refractive index of 1.3-1.8 as the core and the core includes silica (claim 1, 3). 
Whereas, Shinbach discloses a method of dry milling particles comprising: providing a mixture comprising: i) a plurality of particles, and ii) surface-modified inorganic nanoparticles; milling the mixture such that the milled particles have a reduced particle size (claim 1). The mixture comprises particles having a median particle size diameter ranging from 100 nanometers to about 200 micrometers (claim 11). 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).
Whereas, Mansouri discloses sunscreen formulations that include uniform, rigid, spherical nanoporous calcium phosphate particles (abstract). The total amount of calcium phosphate particles present in the composition is sufficient to increase the SPF factor and UV-A protection value of the composition as compared to a control (i.e., the same formulation lacking the calcium phosphate (para 0029). Alternatively, Hojo is in the field of dispersible inorganic particles (abstract), and teaches the particles comprise a metal phosphate comprising calcium phosphate, magnesium phosphate, and mixtures thereof (par. 42) 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the silica as taught by Weiner or Nishikata in the particulate metal oxide core of Kessell in order to provide a composition that improves light-transmittance (Nishikata, para 0011) and to have improved brightness and reflect UV rays and to form the particulate metal oxide having a coating layer comprising phosphate of Kessell having a median particle size diameter in the range of 100 nm to 200 microns as taught by Shinbach motivated by the desire to have improved particle size uniformity and improved flowability and It would have been obvious to one of ordinary skill in the art at the time of the invention to use calcium phosphate particles as taught by Mansouri or mixture of calcium and magnesium phosphate as taught by Hojo in the dispersion of Kessell in order to provide a composition having increased SPF factor and UV-A 
Regarding claims 4, 11 Kessell discloses the primary metal oxide particles suitably have a median volume particle diameter (equivalent spherical diameter corresponding to 50% of the volume of all the particles, read on the cumulative distribution curve relating volume % to the diameter of the particles--often referred to as the "D(v,0.5)" value), measured as herein described, in the range from 20 to 35 nm (para 0026). 

Regarding claims 5, 12 Kessell discloses the amount of the preferred metal, particularly aluminum; in the coating layer is preferably in the range from 0.2 to 20%, more preferably 1.5 to 10%, particularly 3 to 7%, and especially 4 to 5% by weight, based on the weight of metal oxide core particles (para 0016), where the metal present in an amount of 0.2 weight percent based on 100 weight percent of metal oxide would meet the claimed ratio of about 0.001 to about 0.2. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).

Claims 24, 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kessell (US 2005/0069706) in view of Weimer et al. (US .
Regarding claims 24, 28 Kessell discloses particulate metal oxide (core of the present invention) having a coating layer comprising phosphate wherein the mean length of the primary particles is in the range from 50 to 90 nm, and the mean width of the primary particles is in the range from 5 to 20 nm. The particulate metal oxide according to the present invention may be in the form of a free-flowing powder (para 0039). The coating layer is preferably formed by precipitating the phosphate with a suitable cation, preferably metal, on to the surface of the metal oxide particles. Suitable metal cations include aluminum, zirconium and cerium (para 0016).
As Kessell discloses composite inorganic particles dispersed in liquid, it therefore would be obvious that it would intrinsically be dispersed throughout said liquid. The coating layer is preferably formed by precipitating the phosphate with a suitable cation, preferably metal, on to the surface of the metal oxide particles. Suitable metal cations include aluminum, zirconium and cerium (para 0016). 
However, Kessell fails to disclose that metal oxide core is a silica core and the metal phosphate comprises magnesium phosphate or calcium phosphate or mixtures thereof.
Whereas, Weimer discloses particles have an ultrathin, conformal coating are made using atomic layer deposition methods.  The base particles include ceramic and metallic materials. The coated particles are useful as fillers for electronic packaging applications, for making ceramic or cermet parts, as supported catalysts, as well as other applications such as sunscreen and cosmetic products (abstract, para 0002). The 
Whereas, Mansouri discloses sunscreen formulations that include uniform, rigid, spherical nanoporous calcium phosphate particles (abstract). The total amount of calcium phosphate particles present in the composition is sufficient to increase the SPF factor and UV-A protection value of the composition as compared to a control (i.e., the same formulation lacking the calcium phosphate (para 0029). Alternatively, Hojo is in the field of dispersible inorganic particles (abstract), and teaches the particles comprise a metal phosphate comprising calcium phosphate, magnesium phosphate, and mixtures thereof (par. 42) 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the silica as taught by Weiner or Nishikata in the particulate metal oxide core of Kessell in order to provide a composition that improves light-transmittance (Nishikata, para 0011) and to have improved brightness and reflect UV rays and It would have been obvious to one of ordinary skill in the art at the time of the invention to use calcium phosphate particles as taught by Mansouri or mixture of calcium and magnesium phosphate as taught by Hojo in the dispersion of Kessell in order to provide a composition having increased SPF factor and UV-A protection value (para 0029) and to provide a composition of excellent dispersiblity (Hojo, par. 15).
Claims 25-27 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kessell (US 2005/0069706) in view of Weimer et al. (US 2007/0280895) or Nishikata et al. (US 2003/0035883) and Mansouri et al. (US 2011/0280943) or Hojo et al. (US 2003/0118694), further in view of Shinbach et al. (US 2012/0100373).
Regarding claims 25, 29 Kessell in view of Mansouri or Hojo discloses metal phosphate comprises calcium phosphate as stated above, but fails to disclose that the particle size distribution such that median particle size is less than about 50 microns.
Whereas, Shinbach discloses a method of dry milling particles comprising: providing a mixture comprising: i) a plurality of particles, and ii) surface-modified inorganic nanoparticles; milling the mixture such that the milled particles have a reduced particle size (claim 1). The mixture comprises particles having a median particle size diameter ranging from 100 nanometers to about 200 micrometers (claim 11). 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the silica as taught by Weiner or Nishikata in the particulate metal oxide core of Kessell in order to provide a composition that improves light-transmittance (Nishikata, para 0011) and to have improved brightness and reflect UV rays and to form the particulate metal oxide having a coating layer comprising phosphate of Kessell having a median particle size diameter in the range of 100 nm to 200 microns as taught 
Regarding claims 26-27, Kessell discloses the amount of the preferred metal, particularly aluminum; in the coating layer is preferably in the range from 0.2 to 20%, more preferably 1.5 to 10%, particularly 3 to 7%, and especially 4 to 5% by weight, based on the weight of metal oxide core particles (para 0016), where the metal present in an amount of 0.2 weight percent based on 100 weight percent of metal oxide would meet the claimed ratio of about 0.001 to about 0.2. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).

 (2) Response to Argument

Appellants respectfully submit that the teaching of Kessell, directed to specific particles for use in sunscreens (e.g., titanium dioxide particles coated with aluminum phosphate), does not guide one skilled in the art to (1) seek out (a)(i) the teaching of Weimer directed to a particles for sunscreens comprising a metal oxide core with one or more layers of titanium oxide, zinc oxide or cerium oxide thereon, or (ii) the teaching of Nishikata directed to coated powders for cosmetics, the coated powders comprising a metal oxide core with multiple layers (e.g., first coating layer of titania or zirconia, and second coating layer of silica, alumina, or calcium carbonate) applied onto the core, (b) 
However, it should be noted that it is not clear from the arguments why the combination of references fails to make obvious Appellants claimed powders and that the combination of references does disclose the claimed invention. Both Kessell and Weimer or Nishikata and Hojo or Mansouri are directed towards sunscreen application and are analogous art and the motivation taught by the secondary references would be applicable to the primary reference Kessell. 
In response to appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Appellant argues that as discussed in Appellants’ May 31, 2018 Amendment and Response and Appellants’ December 08, 2020 Amendment and Response Under 37 C.F.R. §1.116, the teaching of Kessell clearly guides one skilled in the art, when forming particles for sunscreens, to utilize (1) a metal oxide core comprising titanium oxide, zinc oxide or iron oxide with (2) an aluminum phosphate, zirconium phosphate, cerium phosphate, aluminum oxide or aluminum hydroxide coating thereon, so as to provide “improved transparency, reduced whitening, and broad spectrum ultraviolet light protection.” See again, for example, Kessell, paragraphs [0002] and [0006], as well as the Abstract, which states “The metal oxide and aqueous dispersions thereof can be used in a sunscreen product that exhibits both effective UV protection and improved transparency.”
However, it should be noted that Kessel does not teach against including silica in the core of his invention and there is no explicit disclosure in Kessler which teaches that using silica in the core would have negative effect on the properties of the Kessler. Further, it is agreed that Kessell invention discloses the improved UV protection and excellent dispersibility, but Kessell does not limit the properties to UV protection and dispersibility and does not the limit that it does not desire added UV protection and dispersibility, wherein the added properties such as improved light-transmittance (Nishikata, para 0011), improved particle size uniformity and improved flowability, increased SPF factor and UV-A protection value (para 0029) and to provide a 

Appellant argues that the teaching of Kessell does not suggest to one skilled in the art, in any way, the need to incorporate Mansouri’s calcium phosphate particles or Hojo’s dispersion of calcium phosphate and magnesium phosphate therein, as suggested in the passage above, in order to improve the “SPF factor and UV-A protection value” of Kessell’s particles or “to provide a composition of excellent dispersiblity.” As discussed above, Kessell specifically describes the improved UV protection and the improved dispersibility of Kessell’s particles in the Abstract, as well as paragraphs [0002], [0006] and [0038], The teaching of Kessell simply fails to suggest the need or desire to (1) use silica as a possible core component, or (2) incorporate calcium phosphate or magnesium phosphate components into Kessell’s disclosed particles so as to allegedly improve the “SPF factor and UV-A protection value” of Kessell’s particles or “to provide a composition of excellent dispersiblity”.
However it should be noted that Kessell discloses coating layer is preferably formed by precipitating the phosphate with a suitable cation, preferably metal, on to the surface of the metal oxide particles and suitable metals includes aluminum, zirconium or cerium (para 0016), These are the preferred metals and Kessell does not explicitly teach against using calcium, magnesium as the metal cations for the metal phosphate.  That is the reason why Hojo or Mansouri is used as a secondary reference to teach the use of calcium phosphate, magnesium phosphate or mixtures thereof in the dispersion of Kessell in order to provide a composition of excellent dispersiblity (Hojo, par. 15) and 

Appellants respectfully submit that even if the teaching of Kessell guided or motivated one skilled in the art to seek out the teaching of Mansouri as suggested in the June 24, 2020 final Office Action (and for the reasons provided above, Appellants maintain the position that the teaching of Kessell does not guide or motivate one skilled in the art to seek out the teaching of Mansouri as suggested in the June 24, 2020 final Office Action), it is difficult for Appellants to understand why one skilled in the art, given the combined teaching of Kessell and Mansouri, would have chosen to modify Kessell’s disclosed particles by (1) substituting a silica core for Kessell’s titanium oxide, zinc oxide or iron oxide core, and (2) substituting a calcium phosphate coating for Kessell’s aluminum phosphate, zirconium phosphate, cerium phosphate, aluminum oxide or aluminum hydroxide coating, instead of simply combining Kessell’s particles with Mansouri’s calcium phosphate particles. Even the teaching of Mansouri discloses adding “untreated and surface treated zinc oxide” particles to Mansouri’s calcium phosphate particles in paragraph [0034] of Mansouri, discussed above.
However it should be noted that Kessell discloses coating layer is preferably formed by precipitating the phosphate with a suitable cation, preferably metal, on to the surface of the metal oxide particles and suitable metals includes aluminum, zirconium or cerium (para 0016), These are the preferred metals and Kessell does not explicitly teach against using calcium, magnesium as the metal cations for the metal phosphate.  That is the reason why Hojo or Mansouri is used as a secondary reference to teach the use of calcium phosphate, magnesium phosphate or mixtures thereof in the dispersion of Kessell in order to provide a composition of excellent dispersiblity (Hojo, par. 15) and to provide a composition having increased SPF factor and UV-A protection value (Mansouri, para 0029) and Weiner or Nishikata and Shinbach are used as a secondary reference to teach that the core is a silica core and particle size distribution of less than about 50 microns with proper motivation as stated above. The combination of references does disclose the claimed invention and both Kessell and Weimer or Nishikata and Hojo or Mansouri are directed towards the sunscreen application and are analogous art and the motivation taught by the secondary references would be applicable to the primary reference Kessell. Further, it should be noted that Mansouri is not used as a teaching reference to replace the TiO2, ZnO core with silica core, Mansouri is not only used as a teaching reference to include calcium phosphate particles in the dispersion of Kessell in order to provide a composition having increased SPF factor and UV-A protection value (para 0029), as both aluminum phosphate and calcium phosphate are equivalent and interchangeable as both are metal phosphates and would have yielded predictable results. 

Appellants respectfully submit that this portion of the teaching of Kessell, taken alone or in combination with the teachings of Weimer, Nishikata, Shinbach, Mansouri and Hojo, does not guide one skilled in the art to (1) substitute a silica core for Kessell’s titanium, zinc or iron oxide core, (2) substitute calcium phosphate, magnesium 
The combination of references does disclose the claimed invention and both Kessell and Weimer or Nishikata and Hojo or Mansouri and Shinbach are directed towards the sunscreen application and are analogous art and the motivation taught by the secondary references would be applicable to the primary reference Kessell.
Appellant arguments from pages 25-40 basically summarizes the arguments as stated above that the teaching of Kessell, taken alone or in combination with the teachings of Weimer, Nishikata, Shinbach, Mansouri and Hojo, does not guide one skilled in the art to (1) substitute a silica core for Kessell’s titanium, zinc or iron oxide core, (2) substitute calcium phosphate, magnesium phosphate or a mixture of calcium phosphate and magnesium phosphate for Kessell’s aluminum phosphate coating (or any of Kessell’s other coating), and subsequently (3) utilize “a weight ratio of (i) calcium, magnesium or both calcium and magnesium in the metal phosphate to (ii) silica of about 0.001 to about 0.5” in the modified Kessell particle as suggested above and Appellant argues that the teaching of Kessell does not suggest to one skilled in the art, in any way, the need to incorporate Mansouri’s calcium phosphate particles or Hojo’s dispersion of calcium phosphate and magnesium phosphate therein, as suggested in the passage above, in order to improve the “SPF factor and UV-A protection value” of Kessell’s particles or “to provide a composition of excellent 
However, it should be noted that while Kessell does not teach away from having a metal oxide core which comprises silica and metal phosphate comprising calcium phosphate, that is the reason why Weiner or Nishikata is used as a teaching reference to use the oxides including silica, alumina, zirconia or mixtures thereof in the particulate metal oxide of Kessell in order to provide a composition that improves light-scattering efficiency, brightness and/or opacity and Hojo and Mansouri are used as a teaching reference to use calcium phosphate, magnesium phosphate or mixtures thereof in the dispersion of Kessell in order to provide a composition of excellent dispersiblity (Hojo, par. 15) and to provide a composition having increased SPF factor and UV-A protection value (para 0029). Kessel does not teach against including silica in the core of his invention and there is no explicit disclosure in Kessler which teaches that using silica in the core would have negative effect on the properties of the Kessler and Kessell does not explicitly teach against using calcium, magnesium as the metal cations for the metal phosphate.  
Further, it should be noted that Kessell discloses coating layer is preferably formed by precipitating the phosphate with a suitable cation, preferably metal, on to the Kessell does not explicitly teach against using calcium, magnesium as the metal cations for the metal phosphate.  That is the reason why Hojo or Mansouri is used as a secondary reference to teach the use of calcium phosphate, magnesium phosphate or mixtures thereof in the dispersion of Kessell in order to provide a composition of excellent dispersiblity (Hojo, par. 15) and to provide a composition having increased SPF factor and UV-A protection value (Mansouri, para 0029) and Weiner or Nishikata and Shinbach are used as a secondary reference to teach that the core is a silica core and particle size distribution of less than about 50 microns with proper motivation as stated above. 
It is not clear from the arguments why the combination of references fails to make obvious Appellants’ claimed powders and that the combination of references does disclose the claimed invention. Both Kessell and Weimer or Nishikata and Hojo or Mansouri are directed towards the sunscreen application and are analogous art and the motivation taught by the secondary references would be applicable to the primary reference Kessell. 
In response to appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986)
It is agreed that Kessell invention discloses the improved UV protection and excellent dispersibility, but Kessell does not limit the properties to UV protection and dispersibility and does not the limit that it does not desire added UV protection and 
Appellants respectfully submit that the only motivation and guidance for combining elements of the prior art in an effort to reproduce Appellants’ claimed composite inorganic particles recited in independent claim 24, as suggested in the June 24, 2020 final Office Action, has been gleaned from Appellants’ original specification, not the art.
However, it should be noted that all the motivation from the secondary references are being taught from the references and they are not from Appellants original specification. Appellants fail to provide any evidence to support this position.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/RONAK C PATEL/Primary Examiner, Art Unit 1788                   

                                                                                                                                                                                     Conferees:


/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788    

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787                                                                                                                                                                                                                                                                                                                                                                                                            
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.